Exhibit 10.29

AMENDMENT TWO TO

TERRITORIAL SAVINGS BANK

AMENDED AND RESTATED

SUPPLEMENTAL EMPLOYEE RETIREMENT AGREEMENT

FOR VERNON HIRATA

WHEREAS, Territorial Savings Bank (the “Bank”), and Vernon Hirata, Executive
Vice President and General Counsel of the Bank (the “Executive”) entered into
the Territorial Savings Bank Amended and Restated Supplemental Employee
Retirement Agreement for Vernon Hirata (the “SERP”), effective as of October 29,
2008 and amended as of March 30, 2011; and

WHEREAS, the Bank and the Executive wish to amend the SERP to provide that
income from (i) vesting of restricted stock awards; (ii) exercise of stock
option awards; and (iii) dividends on unvested restricted stock under the
Company’s 2010 Equity Incentive Plan (the “Stock Plan”) shall not be treated as
“Final Average Compensation” for purposes of the SERP; and

NOW THEREFORE, the Agreement is hereby amended as follows, effective as of
August 1, 2011.

1. Section 1.7 of the Agreement is hereby amended to read as follows:

“Final Average Compensation” means the average of the three calendar years of
compensation of the Executive immediately preceding the Executive’s Termination
of Employment. For this purpose, the term “Compensation” shall mean the Internal
Revenue Service Form W-2 compensation that is subject to tax, excluding any
amounts paid on or after Termination of Employment (e.g., severance pay, unused
sick leave, unused vacation) and any bonus and excluding any income attributable
to (i) vesting of restricted stock awards; (ii) exercise of stock options under
the Territorial Bancorp Inc. 2010 Equity Incentive Plan; and (iii) dividends on
unvested shares of restricted stock. The term “Compensation” shall include
salary reduction amounts contributed by the Bank and not includible in the
Executive’s income pursuant to Code Sections 125 and 401(k).

IN WITNESS WHEREOF, the Executive and the Bank have signed this Amendment on the
dates set forth below.

 

      TERRITORIAL SAVINGS BANK

August 16, 2011

      By:  

/s/ Kirk Caldwell

Date         Chairman, Compensation Committee of the Board

August 16, 2011

     

/s/ Vernon Hirata

Date       Vernon Hirata